08/04/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 19-0186



                                         DA 19-0186


STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

ROBERT D. MAXIN,
                                                                    FLED
                                                                     AUG 0 4 2020
              Defendant and Appellant.                                   c.:3,e.enwood
                                                                                     Court
                                                                             ,,,mnntana




      Counsel for the Appellant Robert D. Maxin filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738,87 S. Ct. 1396(1967). Maxin responded to the briefand objected
to counsel's motion to withdraw.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We have considered the arguments raised by counsel and by Maxin in
his brief. We conclude there are no arguments with potential legal merit that could be
raised in Maxin's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies ofthis Order to all counsel of record and to
the appellant personally.
                                 14 Lk.v...4.5+
                                 (
      DATED this    c-r-- day of-RA54, 2020.

                                                               Chief Justice


                                                        (-2-e iz27(-c„
2